DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.


Allowable Subject Matter
Claims 1, 2 & 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2 & 7-19 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an organic light emitting diode display comprising: a heat reflection part in contact with the sealing part between the sealing part and the substrate, wherein the heat reflection part is isolated from the common power supply line or the circuit unit, and wherein the heat reflection part is 

In the reference of record Yamazaki (USPGPUB DOCUMENT: 2002/0104995) discloses in Fig 2, see modified figure in office action, an organic light emitting diode display comprising:
a substrate(200)[0075 of Yamazaki] including a display area(please see item labelled ‘Display”) and a non-display area(please see item labelled ‘Non-Display”) adjacent to the display area(please see item labelled ‘Display”);
a pixel thin film transistor(101)[0049 of Yamazaki] positioned in the display area(please see item labelled ‘Display”) of the substrate(200)[0075 of Yamazaki]; a first conductive layer(please see vertical wire labelled ‘1st data wire’)[0057 of Yamazaki] positioned on the pixel thin film transistor(101)[0049 of Yamazaki]; a second conductive layer(please see horizontal wire labelled ‘2nd data wire’)[0057 of Yamazaki] positioned on the first conductive layer(please see vertical wire labelled ‘1st data wire’)[0057 of Yamazaki]; an organic light emitting element(103)[0065 of Yamazaki] positioned on the second conductive layer(please see horizontal wire labelled ‘2nd data wire’)[0057 of Yamazaki] and electrically connected to the pixel thin film transistor(101)[0049 of Yamazaki] through the first conductive layer(please see vertical wire labelled ‘1st data wire’)[0057 of Yamazaki] and the second conductive layer(please see horizontal wire labelled ‘2nd data wire’)[0057 of Yamazaki] (Since 103 is electrically connected to 101 by 102 (as shown in Fig 1), ‘1st data wire’ and  ‘2nd data wire’ (as shown in Fig 2), this may be interpreted as an organic light emitting element electrically connected to the pixel thin 
a circuit unit(including a circuit thin film transistor 102)[0068 of Yamazaki] positioned in the non-display area(please see item labelled ‘Non-Display”) of the substrate(200)[0075 of Yamazaki] and including a circuit thin film transistor(102)[0068 of Yamazaki] electrically connected to the pixel thin film transistor(101)[0049 of Yamazaki]; and a common power supply line(power supply line V)[0173 of Yamazaki] overlapping at least part of the circuit unit(including a circuit thin film transistor 102)[0068 of Yamazaki], electrically connected to the organic light emitting element(103)[0065 of Yamazaki] (electrically connected by 102/119/122), and formed on a same layer as the second conductive layer(please see horizontal wire labelled ‘2nd data wire’)[0057 of Yamazaki] but does not disclose the relationship of a heat reflection part in contact with the sealing part between the sealing part and the substrate, wherein the heat reflection part is isolated from the common power supply line or the circuit unit, and wherein the heat reflection part is formed on a same layer as the first conductive layer.  Therefore, it would not be obvious to make the organic light emitting diode display as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819